Exhibit 10.1
 
Strategic Marketing Agreement


AGREEMENT made as of the 6th day of September 2011 (the “Effective Date”) by and
between Cameo Stars, LLC, a New York limited liability company having its
offices at 122 West 27th Street, 10th Floor, New York, New York 10001 (“Cameo
Stars”) and PeopleString Corporation, a Delaware corporation having its offices
at 157 Broad Street, Suite 109, Red Bank, New Jersey 07701 (“PeopleString”).


W I T N E S S E T H:


WHEREAS, PeopleString desires to obtain the benefits of the knowledge,
expertise, contacts and relationships of Cameo Stars and its principals in
connection with the development of its Share it Up technology (“Share it Up”),
and Cameo Stars is agreeable thereto.


WHEREAS, PeopleString desires to create celebrity invitations to PeopleString
using the Cameo Stars Platform.


WHEREAS, PeopleString desires Cameo Stars to Market its Share It Up Technology
platform to national brands and marketers.


NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained herein, the parties hereby agree as follows:


1.           Scope of Agreement.  PeopleString hereby retains Cameo Stars, and
Cameo Stars hereby accepts and agrees, to provide marketing services and act as
an independent general advisor and consultant to PeopleString on all matters
relating to the development of Share it Up and PeopleString. Specifically,
during the term of this Agreement, Cameo Stars shall devote such amount of its
principal’s working time, attention, knowledge and skills as shall be reasonably
necessary in Cameo Stars judgment to further Share it Up and the business of
PeopleString generally.  Cameo Stars shall perform the services hereunder
primarily at Cameo Stars’ principal place of business.
 
2.           Term.  The term of this Agreement shall commence on the effective
date and shall continue until terminated by either party upon no less than 14
days prior written notice to the other party; provided, however, the term of
this Agreement shall continue for a minimum period of two (2) months.


3.           Consideration.  In full consideration of the services to be
performed hereunder by Cameo Stars and subject to the terms hereof, PeopleString
shall pay to Cameo Stars and Cameo Stars shall accept:


(a)           Marketing  Fee.  A flat monthly retainer in the amount of $25,000
per month payable within twenty (20) days of the end of each month during the
term of this Agreement (the “Consulting Fee”).  The Consulting Fee shall be
recoupable only against Commissions earned pursuant to Section 3(b) below.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Commission.  PeopleString shall pay to Cameo Stars a commission (a
“Commission”), equal to fifty percent (50%) of net revenues derived from Share
it Up which accrue during the term of this Agreement and are contacted, sourced
and introduced by Cameo Stars.  Commissions earned by Cameo Stars hereunder
shall be calculated and paid on a monthly basis within twenty (20) days of the
end of each month during the term.  PeopleString shall provide Cameo Stars with
reasonably complete financial and accounting records with respect to the Share
it Up revenues and the calculation of Commission hereunder, together with each
payment of Commissions.  PeopleString shall maintain books of account concerning
each payment report for two (2) calendar years following the rendering thereof.
The obligation of PeopleString to pay Commissions to Cameo Stars with respect to
any Share it Up revenues accrued during the term shall survive the termination
hereof.
 
(c)           Expenses.  PeopleString shall reimburse Cameo Stars for all
reasonable and necessary business, entertainment and travel expenses and
disbursements actually incurred as a direct result of, or in connection with,
the services to be provided by Cameo Stars hereunder, to the extent that
receipts, vouchers or other documentation reasonably satisfactory to
PeopleString are submitted by Cameo Stars in accordance with PeopleString’s
expense reimbursement policies from time to time in effect.  Expenses over $100
must be pre –approved by PeopleString.
 
4.           Purchase Option.   PeopleString shall have the right (the “Option”)
on seven (7) days written notice to Cameo Stars (the “Exercise Notice”), at any
time prior to March 31, 2012 or the earlier termination of this Agreement, to
acquire substantially all of the assets of Cameo Stars, LLC, including but not
limited to those relating to   the operation of its application on Facebook at
http://apps.facebook.com/cameostars (the “Application”), from www.cameostars.com
(the “Website”) (the “Business”), including, without limitation, intellectual
property (including trademarks and copyrights), websites, URLs, customer
contracts, marketing materials, customer lists, inventory and personal property
to the extent directly or indirectly related to the foregoing (the
“Assets”).  The acquisition (the “Acquisition”) would be structured on a tax
favorable basis to Cameo Stars and PeopleString to the extent practical, and in
all circumstances be subject to the execution, as soon as feasible following the
exercise of the Option by PeopleString, of a formal definitive acquisition
agreement (the “Definitive Agreement”), which the parties agree to negotiate in
good faith, and which shall contain customary representations, warranties,
indemnities, covenants and other provisions normally contained in definitive
agreements with respect to for transactions of this size and nature and shall
provide for the various matters set forth in this Section 4.
 
(a) Consideration. 4,000,000 shares (the “Shares”) of PeopleString common stock,
$0.00001 par value per share (the “Common Stock”) issuable at the Closing (as
defined below).


(b) Closing. The consummation of the transaction (the “Closing”) shall occur on,
and the consideration therefor paid in full on a date to be determined by
PeopleString up to the 90th day following delivery of the Exercise Notice by
PeopleString; provided, however, such 90-day period shall be tolled during the
negotiation of the Definitive Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Due Diligence. At any time during the term of this Agreement (including,
prior to the delivery of a Exercise Notice), PeopleString may commence its “due
diligence” investigation of Cameo Stars, and its books, records, business and
affairs.


(d) Key Executives.  At Closing, PeopleString shall enter into employment
agreements with Daren Hornig and Gene Cornfield providing for, among other
things, salaries at a rate of $120,000 annually and provide each such employee
with benefits and other perquisites made available to PeopleString’s
executives.  The foregoing employees will perform their services for
PeopleString primarily in an office to be maintained following the Closing in
New York City and shall be reimbursed their business expenses in accordance with
PeopleString’s policy for executives.
 
5.           Confidential Information.  Cameo Stars acknowledges that the
information, observations and data disclosed or otherwise obtained by it while
engaged by PeopleString concerning the business and affairs of PeopleString
(hereafter, collectively “Confidential Information”) are the property of
PeopleString.  Therefore, Cameo Stars agrees that it shall not directly or
indirectly, either during the term of this Agreement or thereafter, disclose to
any unauthorized person for its own purposes any Confidential Information
without the prior written consent of PeopleString, unless and to the extent that
the aforementioned matters become generally known to and available for use by
the public other than as a result of Cameo Stars’ acts or omissions or as may be
required in response to any summons or subpoena or in connection with any
litigation (it being understood that, to the extent practicable, Cameo Stars
shall provide PeopleString prompt notice of any such event and cooperate in good
faith to enable PeopleString to participate to protect its interests in such
Confidential Information).  Cameo Stars acknowledges that any such Confidential
Information is of a confidential and secret character and of great value to
PeopleString and shall deliver to PeopleString as of the termination of this
Agreement, or at any other time PeopleString may request, all memoranda, notes,
plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) relating to the Confidential
Information, or business of PeopleString which it then may possess or have under
its control.
 
6.           Non-Solicitation of Related Parties. The parties hereto covenant
and agree that each shall not, directly or indirectly, during the term of this
Agreement and the Restricted Period (as hereinafter defined) solicit, or
otherwise engage in any negotiations with, any officer, employee, consultant,
agent or other person who receives compensation from either party (a “Related
Party”), to terminate or discontinue such relationship, or accept any
employment, consulting or other business relationship with a third party, nor
will either party, directly or indirectly, during the term of this Agreement and
the Restricted Period hire or retain the services of any Related Party.  For
purposes of this paragraph and it interpretation, (i) the term “Restricted
Period” shall mean the period of time commencing on the date hereof and
extending to the date which occurs one (1) year following the termination of
this Agreement, provided, however, that the determination of a Related Party
shall mean and include any person who served in any capacity as a Related Party
at any time during the two (2) year period prior to such determination.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Relationship of Cameo Stars to PeopleString. Cameo Stars shall be
an independent contractor to PeopleString; any and all contracts of employment
made by Cameo Stars and any and all other contracts which may be made on behalf
of Cameo Stars, for and in connection with Cameo Stars’ performance under this
Agreement, shall be made by Cameo Stars as principal and not as an agent of
Company; and that Cameo Stars will make full payment of compensation and other
amounts payable in connection with any matter on Cameo Stars’ part to be
performed under any such arrangement.  In no event shall Cameo Stars be
considered an agent of PeopleString; under no circumstances shall Cameo Stars
have, or claim to have, power of decision in any activities on behalf of
PeopleString.  Cameo Stars acknowledges that as an independent contractor to
PeopleString, Cameo Stars is solely responsible for the payment of all taxes
related to the consideration paid to it hereunder.
 
7.           Cumulative Rights.  The rights and remedies granted in this
Agreement are cumulative and not exclusive, and are in addition to any and all
other rights and remedies granted and permitted under and pursuant to law.
 
8.           No Waiver.  The failure of any of the parties hereto to enforce any
provision hereof on any occasion shall not be deemed to be a waiver of any
preceding or succeeding breach of such provision or any other provision.
 
9.           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties hereto and no amendment, modification or waiver
of any provision herein shall be effective unless in writing, executed by the
party charged therewith.
 
10.           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with and shall be governed by the laws of the State of
New Jersey without regard to the principles of conflicts of laws.
 
11.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by PeopleString, Cameo Stars and
their respective successors and assigns, provided that Cameo Stars may not
assign any of his rights or obligations hereunder, except as expressly provided
by the terms of this Agreement.


12.           Paragraph Headings.  The paragraph headings herein have been
inserted for convenience of reference only, and shall in no way modify or
restrict any of the terms or provisions hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
13.           Notices.  Any notice or other communication under the provisions
of this Agreement shall be in writing, and shall be given by postage prepaid,
registered or certified mail, return receipt requested, by hand delivery with an
acknowledgement copy requested, or by the Express Mail service offered by the
United States Post Office, directed to the addresses set forth above, or to any
new address of which any party hereto shall have informed the others by the
giving of notice in the manner provided herein.  Such notice or communication
shall be effective, if sent by mail, three (3) days after it is mailed within
the continental United States; if sent by Express Mail service, one day after it
is mailed; or by hand delivery, upon receipt.
 
14.           Unenforceability; Severability.  If any provision of this
Agreement is found to be void or unenforceable by a court of competent
jurisdiction, then the remaining provisions of this Agreement, shall,
nevertheless, be binding upon the parties with the same force and effect as
though the unenforceable part had been severed and deleted.
 
15.           No Third Party Rights.  The representations, warranties and other
terms and provisions of this Agreement are for the exclusive benefit of the
parties hereto, and no other person shall have any right or claim against any
party by reason of any of those terms and provisions or be entitled to enforce
any of those terms and provisions against any party.
 
16.           Counterparts.  This Agreement may be executed in counterparts, all
of which shall be deemed to be duplicate originals.




[SIGNATURE PAGE TO FOLLOW]
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this instrument the date
first above written.


 

CAMEO STARS, LLC    
By:
/s/ Daren Hornig
Name:
Daren Hornig
Title:
Chief Executive Officer






PEOPLESTRING CORPORATION    
By:
/s/ Darin Myman
Name:
Darin Myman
Title:
Chief Executive Officer





 
 
6

--------------------------------------------------------------------------------